.   1




                 OFFICE    OF   THE   All-ORNEY      GENERAL     OF   TEXAS

                                          AUSTIN




        HonorableL. A. wood8
        state superintendent oi Pub118             In8truotlon
        h8tln,     Texa8
                                                                      A
Honornble L. A.    Woods,    page     fi




    e. 'prod&d, hormwr, all               rahool di8triat8
        OOniolming t0       OQUAty     Pnit 8r8t6Bh Of bU38-
        porktlon and noelrlq                 no 0th~        typa of
        8&a,    either   tU%tlOn      Or    8&m,      8.d      008tpri8-
        big   tbrw                         8OMOudrtOa          di8-
        tX'i8t8    OM                        (60)  8qwe         8u88
        or mow       of                    ukd mplo~lzq three
        (6)  or DQM     108#    -8              thrp    8UOh    8OhOO1
        di8tXiOttWObs~~UOtrTO~d                                POrnit
       may reoelvo trampartatlon a%& only on                      l
        tr nn8p o r ta t1 Qn.smd&et                    need tberefor
        OP ttw bU18       oi IhO                       S!) per month
                                                       m81dO   tT0
.   ,




        Honorable L. A. Woods, pa@      #S




                 Irtiob     x of the rural   da   bill    18 latitl8a     %r.mI-
        BIZZi7 FOR AID.a      &kth    1 Or brtiOl0       1 ~~868   P8   fOu0~8~




                     In opinion llo.~:O4708me beU %hat a8 tba ooholaetla
        pQpU&tiOEI      Or tbs 8ah001 di8trleb p p dr OOMidOXWt~On
                                                      r            l*o eedd
fionorable L. A. wOOd8, pale #r




th0 popilrtbn      utaltrtion        0r   Beotfon 1, the 8ahaol U8trfet
 dl4 not uot  thm eligibility requlxtaont8 oi Sootion 1. 9!hb
 raot di8qUdurid   th8 80hOOl di8triOt t0 re001m did WUi
'Lthtt it OU8 rithh the ten88 Or a 8peOu      gyOd80 8t8~3dkg
      .

            rnblaollyrithour              ru.llq 111OplnlQn Yo.04706,lt
i0 OUF f8ldh.F @llbn              tblt 8ohOO1 dl8triOtr  rhioh    OW’W%thb
the temeoLT~the'rlr8t             mbreo above quoto4 m-8          8m      ineugi-
ble te+welva       equalls8tlonald al088              auoh ~Mh0oldl.atrlot8
nnt tb *
       lll&bllltr               roquix-mon t8 0r seation a, ~Aw.cl8 -1,


            1trighbbo   argued thatth8rord8     'am aboreliritatlanr
PPd.re*tdotbn8          alall
                           not app3f   appmrln8   in the  rb8t quato
:pwvu~      (wtm.0   Ilr).mold free.a 4u8triat~irar~+km~neo8881ty    0r
asee-       tbo @maral +li&billQ     m@m~,,*t'&tlole:X"Wo
tW.nkitolomthtmohwoz~8        apply only totbo lblktiw      urd
rwtrlotloru.0r Artlele xv uhon it pre8oribor th4 ama6.ltlon8un-
dejpRble&maltlon'uddllbe                   granted.   ml8   booaE88    apparent,
Ronorrble L. A. Woods, page #6




            %ae. 86.    m   &&$8ldUPO   8m        IlOt, OXOept
       .8 othrri8e     provided $3 th.b COMtitUtiOn,       p&88
       uty laenl or    8p8ola.l hu, nuthoritlngr

            '440

          qi4+gatmg   th8 dfd.88 0r 00mie8,                0itfe8,
       M,WFd8       OF 8&501~18triOt8~




          m   ok~i8810.~~0f49eale     tithe ~84 0rmt~c0dy
v.   sy lh lt.a l..97 6. 'II.(f36 467, nu48 th0 r0u08ing             8tae-
8bMt   OOllOOZdZU this OOMtitU  b%0X&   9rOV181oPC'




            An6~Bllprue        Oourt la tb    oa8e    0r   Xlller 4t aI. v.
Nl m        Oaw*      I.60 8. T. (84) lOO0,   h86    the   tollwlng  to say
about mot&cm $6 of etlo,h nm
            wn     purpow 0r thl8 ooa8tltutlolnl lmhlbltlan
       WdMt      ibe WlMhUt         Or bQd. Or 8peOiP1    k-8 18
       l WhOb8W        Wa     'It%8   int0Xid.d toPrOWttb
       rAuo;r           p00%8&pi~gb8rrd           tQ UOUWUId-
                        v ti&m@wutthe       state  u r8.r a8
       po881 x4"    xt    18 S&     bb&t et M -17      pr,iod itI
       mug 0r L        8tate8 tb8 .prutlee 0r sluating 8pial81
       4a4 lOOti   2.~8 beomu       *m~etflalent   man8   for  th8
       m y lxmetment       0r  law roar the aarmoemnt       of per-
       e~~~UwtherthanpubUo latere8t8,maen0oura~ed
IIonorable L. An. Mods,             pcrge #6




     the rsprohaxulbla raotloe of trading an&
     ~i~grolaig.~             *           u        r0r the 8uppre88lon
     Or   8U0h   pXUOt%OeS          t&t           8Uah   a      p0ti810a         -8
     UhptOd      %Ii   thi8       U&d     II?84     Or    fb8      Oth8r      ‘GIL
     0r   the mai-            s6 R.o.L., p. 880,                       8e0,




                                                         ip it8lOB81UBiOU8 tQ th f l




                                                                   Yory truly your8